DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This office action is in reply to Applicant’s Response dated 01/14/2022. Claims 1, 10 and 18  are amended. Claims 1-20 remain pending in the application.
	
Response to Arguments
The Applicant argues (see page 7), with respect to claims 1, 10 and 18, that the routing module is software implemented for the routing protocol. This is not a switching circuit, and the context:Application is not an object in hardware.
In response, the Examiner respectfully disagrees. D’Souza is relied upon to teach “responsive to a failure of a next-hop, change the setting of the shared protection group object, in hardware that is part of a forwarding chain, for the failed next-hop,”.  This limitation does not specify what “hardware” is. The software indicated above by the Applicant, runs or embodied in “hardware” as clearly shown in fig. 1A-1B and 3A-3B in D’Souza. Therefore, they are group objects in hardware.
Thus, D’Souza teaches “responsive to a failure of a next-hop, change the setting of the shared protection group object, in hardware that is part of a forwarding chain, for the failed next-hop,” (D'Souza, see fig. 1A-3B; see paragraph 0038 where provide 

The Applicant argues (see page 7) that changing the setting of this object does not provide fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop.
In response to the Applicant’s argument, the limitation “for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop” is merely an intended purpose or intended use of the changing of the setting. In other words, the setting is changed for the intended purpose of or intended use for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop. 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3, 9-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mula et al. (U.S. Patent No 9853900) in view of D'Souza et al. (U.S. PGPub 2019/0028577).

Regarding claims 1, 10 and 18, Mula teaches A switching circuit comprising: circuitry configured to manage a plurality of Equal Cost Multiple Paths (ECMPs) through a plurality of shared protection group objects, (Mula, see figs. 2-4; see col. 6, lines 8-44 where each rule entry typically contains a pointer to the particular action that decision logic 14 is to apply to packets 16 in case of a match. Pipeline 22 typically comprises dedicated or programmable hardware logic...; see col. 6, lines 48-67 where Packets received in source switch 36 are to be forwarded via an ECMP group 38. The fabric 34 includes LAG 54. in the example of FIG. 2, ECMP group 38 is used for packets that could be routed to destination switch 56 over one of paths 42, 44, 46...; see col. 6, lines 12-35 where a member vector is prepared...there is a finite predefined set of permutation of the member vector. Thus, if the member vector is of size 128 (where there can be 2, 3, 4, 10, etc. valid members in an ECMP group), There are three valid members in the case of ECMP group 40...a permutation is selected using a hash function applied to the packet-header, and a permutation of the relevant group vector is performed)
wherein each of the plurality of shared protection group objects is connected to two paths in the ECMPs, and (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector 
wherein a number of shared protection group objects equals a number of next-hops, (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector size of 128, the largest ECMP group supported by that switch would be 128. For simplicity a much smaller number is illustrated in FIG. 4. The member vector 64 comprises four elements 66, which are valid members that references four ECMP routes through the fabric to the next hop, denoted as routes A, B, C, D. Packet traffic could be distributed via routes A, B, C, D.)
cause distribution of packets based on a setting of the shared protection group object for each next-hop, and (Mula, see figs. 2-4; see col. 7, lines 43-59 where a vector size of 128, the largest ECMP group supported by that switch would be 128. For simplicity a much smaller number is illustrated in FIG. 4. The member vector 64 comprises four elements 66, which are valid members that references four ECMP routes through the fabric to the next hop, denoted as routes A, B, C, D. Packet traffic could be distributed via routes A, B, C, D.; see col. 9, lines 9-13 where ...interpreted as an integer that identifies the ECMP ( or LAG)-member to which the packet will be forwarded.)

D’Souza teaches responsive to a failure of a next-hop, change the setting of the shared protection group object, in hardware that is part of a forwarding chain, for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop. (D'Souza, see fig. 1A-3B; see paragraph 0038 where provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs…routing module in the context:Application will add these routes when the ND is active (e.g., ND 101A). Thus, the routing module of each ND tracks the redundancy state (e.g., a VRRP state of the ND). On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0041 where has failed and cannot forward traffic towards the POI 103A...the gateway application 111A tracks the network interface to which to forward the traffic (i.e., the next-hop)...; see paragraphs 0045-0046)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula and D'Souza to provide the technique of responsive to a failure of a next-hop, change the setting of the shared protection group object, in hardware that is part of a forwarding chain, for the failed next-hop, for fast convergence such that the setting with one update changes all forwarding paths associated with the next-hop of D'Souza in the system of Mula in order to provide 

Regarding claims 2, 11 and 19, Mula-D'Souza teaches wherein a number of the plurality of ECMPs is double a number of actual paths, and (D'Souza, see fig. 1A-3B; see paragraph 0030 where forward the packets towards the applications server either by passing through the active network device or the standby network device of the redundant group…; see paragraph 0038 where order to provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs between the active network device and the POI 103A, each context:Application of a ND (in particular context application 111A of ND 101A) is provisioned with routes towards virtual network interfaces of each one of the devices...On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0040 where in the context:Internet 121A and 121B on each one of the active and standby NDs...; the standby in addition to the active path is double the number of actual path; see paragraph 0093 where Equal Cost Multi Path ( ECMP) (also known as Equal Cost Multi Pathing, multipath forwarding and IP multipath) may be used)
where the shared protection group object for each next-hop is used for designating one path as active and one path as standby such that the distributing is to the number of actual paths. (D'Souza, see fig. 1A-3B; see paragraph 0030 where forward the packets towards the applications server either by passing through the active network device or the standby network device of the redundant group…; see paragraph 
The motivation regarding to the obviousness to claims 1, 10 and 18, with respect to the combination of Mula and D'Souza, is also applied to claims 2, 11 and 19.
	
Regarding claims 3, 12 and 20, Mula-D'Souza teaches wherein convergence for the failed next-hop is based on a pre-selected backup next-hop based on the shared protection group object for the failed next-hop (D'Souza, see fig. 1A-3B; see paragraph 0038 where provide dynamic reroute of traffic from the active network device 101A towards the standby network device when a link failure occurs…routing module in the context:Application will add these routes when the ND is active (e.g., ND 101A). Thus, the routing module of each ND tracks the redundancy state (e.g., a VRRP state of the ND). On the standby ND (e.g., ND 101B), the context:Internet routes to the active ND's context:Internet through a L3 link; see paragraph 0041 where has failed and cannot forward traffic towards the POI 103A...the gateway application 111A tracks the network 

Regarding claim 9, Mula-D'Souza teaches wherein, for a specific shared protection group object, a plurality of different services utilize the specific shared protection group object for associated next-hops. (Mula, see figs. 2-4; see col. 6, lines 8-44 where each rule entry typically contains a pointer to the particular action that decision logic 14 is to apply to packets 16 in case of a match. Pipeline 22 typically comprises dedicated or programmable hardware logic...; see col. 6, lines 48-67 where Packets received in source switch 36 are to be forwarded via an ECMP group 38. The fabric 34 includes LAG 54. in the example of FIG. 2, ECMP group 38 is used for packets that could be routed to destination switch 56 over one of paths 42, 44, 46...; see col. 6, lines 12-35 where a member vector is prepared...there is a finite predefined set of permutation of the member vector. Thus, if the member vector is of size 128 (where there can be 2, 3, 4, 10, etc. valid members in an ECMP group), There are three valid members in the case of ECMP group 40...a permutation is selected using a hash function applied to the packet-header, and a permutation of the relevant group vector is performed)

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza in view of Gohite (U.S. PGPub 2014/0211641).

Regarding claims 4 and 13, Mula-D'Souza teaches all the features of claims 1 and 10. However, Mula-D'Souza does not explicitly teach wherein the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device.
Gohite teaches wherein the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device. (Gohite, see fig. 2; see paragraph 0016 where deploying L2VPN services typically require dual-homing solutions that offer PE node redundancy with synchronous optical network (SONET) like convergence characteristics…; see paragraph 0017 where having the desired aforesaid active/standby (1:1) and active/active (1+1) PE redundancy...; see paragraph 0019 where Provided are communication links 150 and 151, from the dual-homed routing device 102, to the routing devices 104 and 106 (e.g., provider edge or "PE" devices)...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza and Gohite to provide the technique of the packets are distributed in an Active/Active configuration from a Provider Edge (PE) to a Dual Home Device of Gohite in the system of Mula-D'Souza in order to provide resiliency that offers device with the desired protection time (Gohite, see paragraph 0032).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza in view of Pratap et al. (U.S. PGPub 2008/0219277) further in view of Assarpour (U.S PGPub 2010/0290458).

Regarding claims 5 and 14, Mula-D'Souza teaches all the features of claims 1 and 10. However, Mula-D'Souza does not explicitly teach wherein the packets are distributed in via Virtual Private Wire Service (VPWS) local switching
Pratap teaches wherein the packets are distributed in via Virtual Private Wire Service (VPWS) local switching (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza and Pratap to provide the technique of the packets are distributed in via Virtual Private Wire Service (VPWS) local switching  of Pratap in the system of Mula-D'Souza in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).
However, Mula-D'Souza-Pratap does not explicitly teach where one of the ECMPs is reachable via a local port.
Assarpour teaches where one of the ECMPs is reachable via a local port. (Assarpour, see figs. 13 and 14; see abstract where An ECMP route is selected for 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza-Pratap and Assarpour to provide the technique of where one of the ECMPs is reachable via a local port of Assarpour in the system of Mula-D'Souza-Pratap in order to avoid dropping packets and improve the delay in performance (Assarpour, see paragraph 0006).

Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mula-D'Souza in view of Pratap et al. (U.S. PGPub 2008/0219277).

Regarding claims 6 and 15, Mula-D'Souza teaches all the features of claims 1 and 10. However, Mula-D'Souza does not explicitly teach wherein the packets are distributed in a Virtual Private Wire Service (VPWS).
Pratap teaches wherein the packets are distributed in a Virtual Private Wire Service (VPWS). (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local 
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza and Pratap to provide the technique of the packets are distributed in a Virtual Private Wire Service (VPWS) of Pratap in the system of Mula-D'Souza in order to decrease service disruptions and inconvenience (Pratap, see paragraph 0007).

Regarding claims 7 and 16, Mula-D'Souza teaches all the features of claims 1 and 10. However, Mula-D'Souza does not explicitly teach wherein the packets are distributed in a Virtual Private Local area network Service (VPLS). 
Pratap teaches wherein the packets are distributed in a Virtual Private Local area network Service (VPLS). (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)


Regarding claims 8 and 17, Mula-D'Souza teaches all the features of claims 1 and 10. However, Mula-D'Souza does not explicitly teach wherein the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3.
Pratap teaches wherein the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3. (Pratap, see fig. 2; see paragraph 0048 where At the edge, service provider VLANs (Virtual LANs) are mapped to Ethernet-over-MLPS (EOMLPS) virtual circuits for point-to-point services or to Virtual Private LAN Services (VPLS) instances for multipoint-to-multipoint services. N-PE devices can perform various functions such as, MLPS and IP services gateway, VPLS and Virtual Private Wire Service ( VPWS) definitions, Layer 2 VPN service interworking gateway, Layer 3 VPN service layer, local switching for Ethernet services, MAC addresses learning for Layer 2 multipoint VPNs, sophisticated traffic and congestion management, load balancing across equal-cost multipath links, and redundancy mechanisms for e EADs with two or more N-PEs)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Mula-D'Souza and Pratap to provide the technique of the packets are distributed in Virtual Private Network (VPN) tunnels at Layer 3 of Pratap .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443